NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                              SELINA Z., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, D.Z., Appellees.

                              No. 1 CA-JV 19-0010
                                FILED 12-26-2019


            Appeal from the Superior Court in Maricopa County
                              No. JD33000
                 The Honorable Karen A. Mullins, Judge

                                   AFFIRMED


                                    COUNSEL

John L. Popilek, PC, Scottsdale
By John L. Popilek

Patrick J. Waltz, Phoenix
By Patrick J. Waltz
Co-Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Amanda Adams
Counsel for Appellee Department of Child Safety
                          SELINA Z. v. DCS, D.Z.
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Kent E. Cattani delivered the decision of the Court, in which
Presiding Judge Maria Elena Cruz and Judge Lawrence F. Winthrop joined.


C A T T A N I, Judge:

¶1            Selina Z. (“Mother”) appeals from the superior court’s order
terminating her parental rights as to her daughter, D.Z. (born in July 2016).
For reasons that follow, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            In August 2016, the Department of Child Safety (“DCS”) filed
a dependency petition alleging that D.Z. was dependent as to Mother. DCS
alleged that Mother had a history of domestic violence, was possibly using
illegal substances or suffering from mental illness, was transient, and was
leaving D.Z. and her other child, C.Z. (born in January 2015), with
inappropriate caregivers for several days at a time. DCS further alleged
that approximately three weeks after D.Z. was born, D.Z.’s father, Miller Y.,
assaulted Mother while he was holding D.Z. Mother denied the allegations
but submitted the issue of dependency to the superior court.

¶3            The court adjudicated D.Z. dependent and approved DCS’s
case plan of family reunification. Pursuant to the case plan, DCS referred
Mother for a substance-abuse assessment, drug testing, a psychological
evaluation, parent-aide services, and supervised visits.

¶4            Mother began participating in reunification services, testing
negative for illegal substances and completing a substance abuse
assessment with TERROS in September 2016. During her intake with
TERROS, Mother accepted a referral packet for domestic violence
counseling at Fresh Start Women’s Center. Mother also enrolled in Focused
Family Services for individual counseling and agreed to participate in 26
counseling sessions. After Mother completed two of these individual
counseling sessions, DCS determined that Focused Family Services was
unable to provide domestic violence counseling and referred Mother to
Applied Interventions.

¶5          Mother completed a psychological evaluation in January 2017
and was diagnosed with borderline intellectual functioning, an unspecified


                                     2
                          SELINA Z. v. DCS, D.Z.
                           Decision of the Court

personality disorder with borderline personality features, and an
unspecified substance-related disorder. The evaluation recommended that
Mother be referred for drug-testing for six months to a year. Although
Mother initially participated in drug-testing, between February and April
2017, she missed two required drug tests and submitted three voided tests.
By August 2017, Mother’s drug testing was closed out because of her
inconsistent testing.

¶6           Mother attended two domestic violence counseling sessions
with Applied Interventions but stopped attending in June 2017. Mother’s
supervised visits were also suspended after she missed three visits in a row.

¶7            In July 2017, Mother was arrested after she intentionally
drove over C.Z.’s father, John K., in her car. Mother subsequently pleaded
guilty to two counts of attempted aggravated assault and was sentenced to
one year in prison, followed by three years’ supervised probation. While
incarcerated, Mother was charged with promoting prison contraband,
possession of a narcotic drug (heroin), possession of drug paraphernalia,
and tampering with physical evidence.

¶8            Mother’s DCS case manager visited her once while she was
incarcerated and encouraged her to participate in services available to her
in prison and to write letters to her children. There is no evidence Mother
did either.

¶9            In September 2017, DCS moved to terminate Mother’s
parental rights based on nine- and fifteen-months’ time in care. See A.R.S.
§ 8-533(B)(8)(a), (c). After a trial in December 2018, the superior court found
that both grounds supported termination and that termination would be in
D.Z.’s best interests. Mother timely appealed, and we have jurisdiction
under A.R.S. §§ 8-235(A), 12-120.21(A)(1), and 12-2101(A)(1).

                               DISCUSSION

¶10            The superior court may terminate a parent–child relationship
if clear and convincing evidence establishes at least one statutory ground
for severance, and a preponderance of the evidence shows severance is in
the child’s best interests. A.R.S. § 8-533(B); Kent K. v. Bobby M., 210 Ariz.
279, 284, ¶ 22 (2005). Two such statutory grounds are nine months’ time in
care, which requires proof that “the parent has substantially neglected or
wil[l]fully refused to remedy the circumstances that cause the child to be in
an out-of-home placement,” and fifteen months’ time in care, which
requires proof that “the parent has been unable to remedy the
circumstances” necessitating the out-of-home placement and that “there is


                                      3
                          SELINA Z. v. DCS, D.Z.
                           Decision of the Court

a substantial likelihood that the parent will not be capable of exercising
proper and effective parental care and control in the near future.” A.R.S. §
8-533(B)(8)(a), (c).

¶11            We review a severance ruling for an abuse of discretion,
accepting the court’s factual findings unless clearly erroneous and viewing
the evidence in the light most favorable to sustaining the court’s ruling.
Manuel M. v. Ariz. Dep’t of Econ. Sec., 218 Ariz. 205, 207, ¶ 2 (App. 2008);
Mary Lou C. v. Ariz. Dep’t of Econ. Sec., 207 Ariz. 43, 47, ¶ 8 (App. 2004). We
similarly defer to the superior court’s credibility determinations. Jesus M.
v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 280, ¶ 4 (App. 2002).

¶12            There is no dispute that D.Z. was in an out-of-home
placement for more than fifteen months, and Mother does not challenge the
best interests finding. Mother argues, however, that DCS failed to make
diligent efforts to provide appropriate reunification services, because DCS
did not provide adequate domestic violence services or provide her services
and visitation while Mother was incarcerated.

¶13            Severance based on the statutory grounds of time in care
requires proof that DCS “made a diligent effort to provide appropriate
reunification services.” A.R.S. § 8-533(B)(8). Accordingly, DCS must make
all reasonable efforts to preserve the family relationship. Mary Ellen C. v.
Ariz. Dep’t of Econ. Sec., 193 Ariz. 185, 186, ¶ 1 (App. 1999). DCS is not
required to offer every conceivable service; rather, the benchmark is
whether DCS “provide[d] a parent with the time and opportunity to
participate in programs designed to improve the parent’s ability to care for
the child.” Id. at 192, ¶ 37.

¶14            Although Mother initially was actively engaged in
reunification services, her participation began to decrease in April 2017, and
she stopped participating altogether after her arrest in July 2017. Mother
contends that DCS “lost contact” with her because she was arrested that
July. But Mother was released from jail the day after the incident and has
not provided any explanation as to why she failed to contact DCS between
the time she was released from jail in July 2017 and when she pleaded guilty
to several offenses in April 2018.

¶15          Mother also contends that it took DCS nearly a year to
provide domestic violence counseling. TERROS, however, provided
Mother with a catalog of domestic violence workshops in September 2016
that she did not take advantage of until January 2017. And, between
January and April, Mother only participated in two counseling sessions.



                                      4
                           SELINA Z. v. DCS, D.Z.
                            Decision of the Court

Once DCS determined that Mother’s counseling sessions were inadequate,
it referred Mother to a different provider. Mother also only participated in
a few sessions with this provider before she was arrested for her domestic
violence offense.

¶16           Finally, Mother argues that DCS failed to provide services
and visitation while she was incarcerated. But Mother did not raise this
issue below, and she has thus waived it. See Shawanee S. v. Ariz. Dep’t of
Econ. Sec., 234 Ariz. 174, 178, ¶¶ 13–14 (App. 2014) (finding that a parent
must raise a challenge to the adequacy of services in the juvenile court).

¶17            Moreover, a DCS caseworker visited Mother while she was
incarcerated and encouraged her to participate in the services that were
available to her in prison. Cf. Christy C. v. Ariz. Dep’t of Econ. Sec., 214 Ariz.
445, 451, ¶ 17 (App. 2007) (noting that because incarceration severely limits
the services DCS can provide, it “will as a practical matter typically
preclude all but minimal visits.”). As to visitation, Mother had stopped
visiting D.Z. in June 2017, more than nine months before being incarcerated,
and did not request visitation thereafter. Accordingly, the record supports
the superior court’s finding the DCS made diligent efforts to provide
reunification services to Mother.

                                CONCLUSION

¶18          For the foregoing reasons, we affirm the superior court’s
order terminating Mother’s parental rights as to D.Z.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                          5